Supreme Court

                                                                           No. 2022-233-M.P.



  In the Matter of Elizabeth Stone (Borges). :



                                             ORDER

       On August 2, 2022, this Court’s Disciplinary Counsel filed a petition pursuant to Article

III, Rule 6(e) of the Supreme Court Rules of Disciplinary Procedure requesting that the Court order

the respondent Elizabeth Stone, to file an answer to a disciplinary complaint. Counsel informed

us that the respondent has failed to answer the complaint despite several requests that she do so.

       On September 9, 2022, we entered an order reprimanding the respondent for her failure to

answer that complaint and directing her to file her answer within ten days. The order further

provided that her failure to do so would result in her suspension from the practice of law. The

respondent was served with that order electronically on September 9, 2022. The respondent has

failed to file her answer and is in willful defiance of this Court’s order.

       Accordingly, it is ordered that the respondent, Elizabeth Stone, is suspended from engaging

in the practice of law in this state, effective immediately, and until further order of this Court.



       Entered as an Order of this Court this 17th day of October 2022.



                                                               By Order,



                                                               /s/ Debra A. Saunders
                                                               Clerk
                                              STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET


Title of Case                       In the Matter of Elizabeth Stone (Borges).


Case Number                         No. 2022-233-M.P.


Date Order Filed                    October 17, 2022

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    N/A


Judicial Officer from Lower Court   N/A

                                    For Petitioner:


                                    Kerry Reilley Travers, Esq.
Attorney(s) on Appeal
                                    Chief Disciplinary Counsel
                                    For Respondent:

                                    Elizabeth Stone, Pro Se




SU-CMS-02B (revised June 2020)